IN THE SUPREME COURT OF THE STATE OF NEVADA


                    CHRIS PEDERSEN,                                             No. 84314
                                      Appellant,
                                 vs.
                    FLORENCE KIAMA, A/K/A FLORENCE
                    WAMUCII PFEIFFER; KEITH GLAZER;
                    TOBIN MOTORCARS, LLC, D/B/A                                      FILED
                    TOBIN MOTORCARS,
                                      Res s ondents.                                 MAR 3 0 2022
                                                                                    ELIZA.B.F11-1 A. BROWN
                                                                                  CLERK OF t_tPREME COURT
                                                                                  BY _S.:\
                                                                                      DEPUTY CLERK




                                           ORDER DISMISSING APPEAL




                                 This is a pro se appeal from an order granting a motion to
                    dismiss or for summary judgment in favor of respondent Tobin Motorcars,
                    LLC. Eighth Judicial District Court, Clark County; Adriana Escobar,
                    Judge.
                                 Review of the documents submitted to this court pursuant to
                    NRAP 3(g) reveals a jurisdictional defect. Specifically, the district court has
                    not entered a final written judgment adjudicating all the rights and
                    liabilities of all the parties, and the district court did not certify its order as
                    final pursuant to NRCP 54(b). Lee v. GNLV Corp., 116 Nev. 424, 996 P.2d
                    416 (2000); KDI Sylvan Pools v. Workman, 107 Nev. 340, 810 P.2d 1217
                    (1991); Rae v. All American Life & Cas. Co., 95 Nev. 920, 605 P.2d 196
SUPREME COURT       (1979).     The district court docket entries reflect that claims and
      OF
    NEVADA

(0) I947A astSpto
                                                                                          ov, 09565
                counterclaims by and against respondents Florence Kiama and Keith
                Glazer remain pending below. This court lacks jurisdiction and therefore
                           ORDERS this appeal DISMISSED.




                                                                                 J.
                                                  Silver


                                                                                 J.




                                                           Piek04. '             J
                                                  Pickering




                cc:   Hon. Adriana Escobar, District Judge
                      Chris Pedersen
                      Florence Kiama
                      Bendavid Law
                      Keith Glazer
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                    2